Exhibit 10. (g)

SEVERANCE AGREEMENT





            SEVERANCE AGREEMENT (the "Agreement") dated January 21, 2002
("Effective Date") between Joseph W. Wood ("Employee") and Brown Shoe Company,
Inc., a New York corporation (as further defined in Section 13, the "Company").

            WHEREAS, in order to accomplish its objectives, the Company believes
it is essential that members of its Operating Committee, such as Employee, be
encouraged to remain with the Company during management transition and
thereafter and in the event there is any change in corporate structure which
results in a Change in Control.

            WHEREAS, Employee wishes to have the protection provided for in this
Agreement and, in exchange for such protection, is willing to give to the
Company, under certain circumstances, his covenant not to compete.

                    1. Definitions.         a. "Cause" means (i) engaging by
Employee in willful misconduct which is materially injurious to the Company;
(ii) conviction of the Employee of a felony; (iii) engaging by Employee in
fraud, material dishonesty or gross misconduct in connection with the business
of the Company; (iv) engaging by Employee in any act of moral turpitude
reasonably likely to materially and adversely affect the Company or its
business; or (v) habitual use by Employee of narcotics or alcohol.

        b. "Change of Control" means (i) any person other than the Company
acquiring more than 25 percent of the Company's Common Stock through a tender
offer, exchange offer or otherwise; (ii) the liquidation or dissolution of the
Company following the sale of all or substantially all of its assets; or (iii)
the Company not being the surviving parent corporation resulting from any merger
or consolidation to which it has been a party (other than a merger between the
Company and a newly formed shell corporation, the sole purpose and effect of
which merger is to reincorporate the Company in a jurisdiction other than New
York and where the surviving corporation in such merger assumes the obligations
of the Company hereunder).

        c. "Competitor" shall mean any person, firm, corporation, partnership or
other entity which in its prior fiscal year had annual gross sales volume or
revenues of shoes of more than $20,000,000 or is reasonably expected to have
such sales or revenues in either the current fiscal year or the next following
fiscal year.

        d. "Confidential Information" shall have the meaning set forth in
Section 10.

        e. "Customer" shall mean any wholesale customer of the Company which
either purchased from the Company during the one (1) year immediately preceding
the Termination Date, or is reasonably expected by the Company to purchase from
the Company in the one (1) period immediately following the Termination Date,
more than $1,000,000 in shoes.

        f. "Good Reason," when used with reference to a voluntary termination by
Employee of his employment with the Company, shall mean (i) a reduction in
Employee's base salary as in effect on the date hereof, or as the same may be
increased from time to time; or (ii) a reduction in Employee's status, position,
responsibilities or duties.

        g. "Term" means the period commencing on the Effective Date and
terminating one year after the Effective Date; provided, however, that the Term
shall automatically be extended for successive additional one year periods
unless either party to this Agreement provides the other party with notice of
termination of this Agreement at least ninety days prior to the expiration of
the original one-year period or any one-year period thereafter.

        h. "Termination Date" shall mean the effective date as provided
hereunder of the termination of Employee's employment.

                    2. Termination During Term -- Change in Control Severance
Inapplicable.         a. Employee's employment may be terminated by the Company
for Cause at any time, effective upon the giving to Employee of a written notice
of termination specifying in detail the particulars of the conduct of Employee
deemed by the Company to justify such termination for Cause.

        b. Employee's employment may be terminated by the Company without Cause
at any time, effective upon the giving to Employee of a written notice of
termination specifying that such termination is without Cause.

        c. Employee may terminate his employment with the Company at any time.

        d. Upon a termination by the Company of Employee's employment for Cause
during the Term, but prior to a Change in Control or more than 24 months after a
Change in Control, Employee shall be entitled only to the payments specified in
Section 3.a. below. Upon a termination by the Company of Employee's employment
without Cause during the Term, but prior to a Change in Control or more than 24
months after a Change in Control, Employee shall be entitled to all of the
payments and benefits specified in Section 3 below.

        e. If Employee voluntarily terminates his employment during the Term,
but prior to a Change in Control or more than 24 months after a Change in
Control, he shall notify Employer in writing if he believes the termination is
for Good Reason. Employee shall set forth in reasonable detail why Employee
believes there is Good Reason. If such termination is for Good Reason, Employee
shall be entitled to all of the payments and benefits specified in Section 3
below. If such voluntary termination is for other than Good Reason, then
Employee shall be entitled only to the payments specified in Section 3.a. below.

                    3. Payments and Benefits Upon Termination During Term --
Change in Control Severance Inapplicable. To the extent provided in Section 2
above, upon termination of his employment during the Term, but prior to a Change
in Control or more than 24 months after a Change in Control, Employee shall
receive the following payments and benefits:         a. The Company shall pay to
Employee on the Termination Date (i) the full base salary earned by employee
through the Termination Date and unpaid at the Termination Date, plus (ii)
credit for any vacation earned by Employee but not taken at the Termination
Date, plus (iii) all other amounts earned by Employee and unpaid as of the
Termination Date.

        b. The Company shall continue to pay to Employee his base monthly salary
at the highest rate in effect at any time during the twelve months immediately
preceding the Termination Date (including his targeted bonus in the current
year) for the twelve months succeeding his Termination Date. Such amounts shall
be paid in accordance with the Company's regular pay period policy for its
employees.

        c. The Company, at its expense, shall provide to Employee for a period
of twelve months after the Termination Date medical and/or dental coverage under
the medical and dental plans maintained by the Company. Upon Employee's
re-employment during such period, to the extent covered by the new Employer's
Plan, coverage under the Company's plan shall lapse. Additionally, the Company
shall make a cash lump sum payment in an amount equal to the sum of (i) and (ii)
below:
                      (i) The fair market value (determined as of the
Termination Date) of that number of shares of non-vested restricted stock of the
Company held by the Employee which would have vested within the twelve-month
period following the Employee's Termination Date had the Employee remained
employed with the Company; plus

                    (ii) With respect to each non-vested option to purchase
Company stock held by the Employee which would have vested within the
twelve-month period following the Employee's Termination Date had the Employee
remained employed with the Company, the excess, if any, of the fair market value
(determined as of the Termination Date) of the Company stock subject to such
option over the exercise price of such option..
 

Employee's participation in and/or coverage under all other employee benefit
plans, programs or arrangements sponsored or maintained by the Company shall
cease effective as of the Termination Date.

        d. The Company shall pay the reasonable costs of outplacement services
selected by the Company.

        e. For purposes of determining Employee's benefit under the Brown Shoe
Company, Inc. Supplemental Employment Retirement Plan, additional Credited
Service shall be credited to the Employee's actual or deemed Credited Service in
an amount equal to the period during which Employee is entitled to receive
payments under Section 3.b. above.

                    4. Termination Within 24 Months After a Change in Control
Which Occurs During the Term.         a. Employee's employment may be terminated
by the Company for Cause at any time, effective upon the giving to Employee of
written notice of termination specifying in detail the particulars of the
conduct of Employee deemed by the Company to justify such termination for Cause.

        b. Employee's employment may be terminated by the Company without Cause
at any time, effective upon the giving to Employee of a written notice of
termination specifying that such termination is without Cause.

        c. Employee may terminate his employment with the Company at any time.

        d. Upon a termination by the Company of Employee's employment for Cause
within 24 months after a Change in Control which occurs during the Term,
Employee shall be entitled only to the payments specified in Section 5.a. below.
Upon a termination by the Company of Employee's employment without Cause within
24 months after a Change in Control which occurs during the Term, Employee shall
be entitled to all of the payments and benefits specified in Section 5 below.

        e. If Employee voluntarily terminates his employment within 24 months
after a Change in Control which occurs during the Term, he shall notify the
Company in writing if he believes the termination is for Good Reason. Employee
shall set forth in reasonable detail why Employee believes there is Good Reason.
If such termination is for Good Reason, Employee shall be entitled to all of the
payments and benefits specified in Section 5 below. If such voluntary
termination is for other than Good Reason, then Employee shall be entitled only
to the payments specified in Section 5.a. below.

                    5. Payments and Benefits Upon Termination Within 24 Months
after a Change in Control Which Occurs During Term. To the extent provided in 4
above, upon termination of his employment within 24 months after a Change in
Control which occurs during the Term, Employee shall receive the following
payments and benefits:         a. The Company shall pay to Employee on the
Termination Date (i) the full base salary earned by employee through the
Termination Date and unpaid at the Termination Date, plus (ii) credit for any
vacation earned by Employee but not taken at the Termination Date, plus (iii)
all other amounts earned by Employee and unpaid as of the Termination Date.

        b. The Company shall pay to Employee in a lump sum not later than 30
days after his Termination Date an amount equal to 300 percent of the sum of (i)
his base annual salary at the highest rate in effect at any time during the
twelve months immediately preceding the Termination Date, and (ii) his targeted
bonus for the current year. In addition, the Company shall pay to Employee his
targeted bonus payment for the year of termination prorated to the Termination
Date.

        c. The Company, at its expense, shall provide to Employee for a period
of thirty-six months after the Termination Date medical and/or dental coverage
under the medical and dental plans maintained by the Company. Upon Employee's
re-employment during such period, to the extent covered by the new employer's
plan, coverage under the Company's plan shall lapse. Employee's participation in
and/or coverage under all other employee benefit plans, programs or arrangements
sponsored or maintained by the Company shall cease effective as of the
Termination Date.

        d. The Company shall pay the reasonable costs of outplacement services
selected by the Company.

        e. For purposes of determining Employee's benefit under the Brown Shoe
Company, Inc. Supplemental Employment Retirement Plan, an additional three years
of Credited Service shall be credited to the Employee's actual or deemed
Credited Service.

                    6. Mitigation or Reduction of Benefits. Employee shall not
be required to mitigate the amount of any payment provided for in Section 3 or
Section 5 by seeking other employment or otherwise. Except as otherwise
specifically set forth herein, the amount of any payment or benefits provided in
Section 3 or Section 5 shall not be reduced by any compensation or benefits or
other amounts paid to or earned by Employee as the result of employment by
another employer after the Termination Date or otherwise.

                    7. Employee Expenses After Change in Control. If Employee's
employment is terminated by the Company within 24 months after a Change in
Control which occurs during the Term and there is a dispute with respect to this
Agreement, then all Employee's costs and expenses (including reasonable legal
and accounting fees) incurred by Employee (a) to defend the validity of this
Agreement, (b) if Employee's employment has been terminated for Cause, to
contest such termination, (c) to contest any determinations by the Company
concerning the amounts payable by the Company under this Agreement, or (d) to
otherwise obtain or enforce any right or benefit provided to Employee by this
Agreement, shall be paid by the Company if Employee is the prevailing party.

                    8. Release. Notwithstanding anything to the contrary stated
in this Agreement, no benefits will be paid pursuant to Sections 3 and 5 except
under Sections 3.a. and 5.a. prior to execution by Employee of a release to the
Company in the form attached as Exhibit A.

                    9. Covenant Not to Compete. Benefits payable pursuant to
Sections 3.b, 3.c, and 3.e are subject to the following restrictions.

                            a. Post-Termination Restrictions.
                    i. Employee acknowledges that (i) the Company has spent
substantial money, time and effort over the years in developing and solidifying
its relationships with its customers throughout the world and in developing its
Confidential Information; (ii) under this Agreement, the Company is agreeing to
provide Employee with certain benefits based upon Employee's assurances and
promises contained herein not to divert the Company's customers' goodwill or to
put himself in a position following his employment with Company in which the
confidentiality of Company's Confidential Information might somehow be
compromised.

                    ii. Accordingly, Employee agrees that, for twelve (12)
months after a Termination Date described in the second sentence of Section 2.d,
Employee will not, directly or indirectly, on Employee's own behalf or on behalf
of any other person, firm, corporation or entity (whether as owner, partner,
consultant, employee or otherwise):  
                    A. provide any executive- or managerial-level services in
the shoe industry in the United States in competition with the Company, for any
Competitor;

                    B. hold any executive- or managerial-level position with any
Competitor in the United States;

                    C. engage in any research and development activities or
efforts for a Competitor, whether as an employee, consultant, independent
contractor or otherwise, to assist the Competitor in competing in the shoe
industry in the United States;

                    D. cause or attempt to cause any Customer to divert,
terminate, limit, modify or fail to enter into any existing or potential
relationship with the Company;

                    E. cause or attempt to cause any shoe supplier or
manufacturer of the Company to divert, terminate, limit, modify or fail to enter
into any existing or potential relationship with the Company; and

                    F. solicit, entice, employ or seek to employ, in the shoe
industry, any executive- or managerial-level employee of, or any consultant or
advisor to, the Company.
 

        b. Acknowledgment Regarding Restrictions. Employee recognizes and agrees
that the restraints contained in Section 9.a. (both separately and in total) are
reasonable and should be fully enforceable in view of the high-level positions
Employee has had with the Company, the national and international nature of both
the Company's business and competition in the shoe industry, and the Company's
legitimate interests in protecting its Confidential Information and its customer
goodwill and relationships. Employee specifically hereby acknowledges and
confirms that he is willing and intends to, and will, abide fully by the terms
of Section 9.a. of this Agreement. Employee further agrees that the Company
would not have adequate protection if Employee were permitted to work for its
competitors in violation of the terms of this Agreement since the Company would
be unable to verify whether (i) its Confidential Information was being disclosed
and/or misused, and (ii) Employee was involved in diverting or helping to divert
the Company's customers and/or its customer goodwill.

        c. Company's Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee's duties and obligations under the terms
and provisions of Section 9.a. of this Agreement, the Company shall be entitled,
in addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to temporary,
preliminary and permanent injunctive relief restraining such breach or
threatened breach. Employee hereby expressly acknowledges that the harm which
might result to Company's business as a result of noncompliance by Employee with
any of the provisions of Section 9.a. would be largely irreparable. Employee
specifically agrees that if there is a question as to the enforceability of any
of the provisions of Section 9.a. hereof, Employee will not engage in any
conduct inconsistent with or contrary to such Section until after the question
has been resolved by a final judgment of a court of competent jurisdiction.
Employee undertakes and agrees that if Employee breaches or threatens to breach
the Agreement, Employee shall be liable for any attorneys' fees and costs
incurred by Company in enforcing its rights hereunder.

        d. Employee Agreement to Disclose this Agreement. Employee agrees to
disclose, during the twelve-month period following a Termination Date described
in the second sentence of Section 2.d, the terms of this Section 9 to any
potential future employer.

                    10. Confidential Information. The Employee acknowledges and
confirms that certain data and other information (whether in human or machine
readable form) that comes into his possession or knowledge (whether before or
after the date of this Employment Agreement) and which was obtained from the
Company, or obtained by the Employee for or on behalf of the Company, and which
is identified herein is the secret, confidential property of the Company (the
"Confidential Information"). This Confidential Information includes, but is not
limited to:         a. lists or other identification of customers or prospective
customers of the Company (and key individuals employed or engaged by such
parties);

        b. lists or other identification of sources or prospective sources of
the Company's products or components thereof (and key individuals employed or
engaged by such parties);

        c. all compilations of information, correspondence, designs, drawings,
files, formulae, lists, machines, maps, methods, models, notes or other
writings, plans, records, regulatory compliance procedures, reports, specialized
or technical data, schematics, source code, object code, documentation, and
software used in connection with the development, manufacture, fabrication,
assembly, marketing and sale of the Company's products;

        d. financial, sales and marketing data relating to the Company or to the
industry or other areas pertaining to the Company's activities and contemplated
activities (including, without limitation, manufacturing, transportation,
distribution and sales costs and non-public pricing information);

        e. equipment, materials, procedures, processes, and techniques used in,
or related to, the development, manufacture, assembly, fabrication or other
production and quality control of the Company's products and services;

        f. the Company's relations with its customers, prospective customers,
suppliers and prospective suppliers and the nature and type of products or
services rendered to such customers (or proposed to be rendered to prospective
customers);

        g. the Company's relations with its employees (including, without
limitation, salaries, job classifications and skill levels); and

        h. any other information designated by the Company to be confidential,
secret and/or proprietary (including without limitation, information provided by
customers or suppliers of the Company).

Notwithstanding the foregoing, the term "Confidential Information" shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by the Employee in violation
of this Employment Agreement.

                    11. Certain Additional Payments by the Company.         a.
Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by the Employee with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Employee shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 11.a., if it shall be determined that the Employee is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110 percent of the
greatest amount (the "Reduced Amount") that could be paid to the Employee such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Employee, and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

        b. Subject to the provisions of Section 11.c., all determinations
required to be made under this Section 11, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
or such other certified public accounting firm as may be designated by the
Employee (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Employee shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 11, shall be paid
by the Company to the Employee within five days of the receipt of the Accounting
Firm's determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Employee. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 11.c. and the
Employee thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Employee.

        c. The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Employee gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Employee in writing prior to the expiration
of such period that it desires to contest such claim, the Employee shall:
                      i. give the Company any information reasonably requested
by the Company relating to such claim,

                    ii. take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                    iii. cooperate with the Company in good faith in order to
effectively contest such claim, and

                    iv. permit the Company to participate in any proceedings
relating to such claim;
 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 11.c., the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

        d. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 11.c., the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company's
complying with the requirements of Section 11.c.) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Section 11.c., a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

                    12. Notice. All notices hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally or by
courier, or (b) on the third business day following the mailing thereof by
registered or certified mail, postage prepaid, or (c) on the first business day
following the mailing thereof by overnight delivery service, in each case
addressed as set forth below:

                            a. If to the Company:

                                Brown Shoe Company, Inc.
                                8300 Maryland Avenue
                                St. Louis, Missouri 63166-0029
                                Attention: Chief Executive Officer

                            b. If to Employee:

                                Joseph W. Wood
                                4896 Deer Ridge Drive, South
                                Carmel, Indiana 46033

Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.

                    13. Successors; Binding Agreement.         a. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, upon or prior to such succession, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. A copy of such assumption and agreement shall be delivered to
Employee promptly after its execution by the successor. Failure of the Company
to obtain such agreement upon or prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
benefits from the Company in the same amounts and on the same terms as Employee
would be entitled hereunder if Employee terminated his employment for Good
Reason. For purposes of the preceding sentence, the date on which any such
succession becomes effective shall be deemed the Termination Date. As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 13.a. or which otherwise becomes
bound by the terms and provisions of this Agreement by operation of law.

        b. This Agreement is personal to Employee and Employee may not assign or
delegate any part of his rights or duties hereunder to any other person, except
that this Agreement shall inure to the benefit of and be enforceable by
Employee's legal representatives, executors, administrators, heirs and
beneficiaries.

                    14. Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be held to
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

                    15. Headings. The headings in this Agreement are inserted
for convenience of reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

                    16. Counterparts. This Agreement may be executed in one or
more identical counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

                    17. Waiver. Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law shall constitute a waiver of such right, power
or privilege or of any other right, power or privilege or of the same right,
power or privilege in any other instance. Without limiting the generality of the
foregoing, Employee's continued employment without objection shall not
constitute Employee's consent to, or a waiver of Employee's rights with respect
to, any circumstances constituting Good Reason. All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged therewith, and, in the case of the Company, by its duly authorized
officer.

                    18. Entire Agreement. This instrument constitutes the entire
agreement of the parties in this matter and shall supersede any other agreement
between the parties, oral or written, concerning the same subject matter.

                    19. Amendment. This Agreement may be amended only by a
writing which makes express reference to this Agreement as the subject of such
amendment and which is signed by Employee and by a duly authorized officer of
the Company.

                    20. Governing Law. In light of Company's and Employee's
substantial contacts with the State of Missouri, the facts that the Company is
headquartered in Missouri and Employee resides in and/or reports to Company
management in Missouri, the parties' interests in ensuring that disputes
regarding the interpretation, validity and enforceability of this Agreement are
resolved on a uniform basis, and Company's execution of, and the making of, this
Agreement in Missouri, the parties agree that: (i) any litigation involving any
noncompliance with or breach of the Agreement, or regarding the interpretation,
validity and/or enforceability of the Agreement, shall be filed and conducted
exclusively in the state or federal courts in St. Louis City or County,
Missouri; and (ii) the Agreement shall be interpreted in accordance with and
governed by the laws of the State of Missouri, without regard for any conflict
of law principles.

                    IN WITNESS WHEREOF, Employee and the Company have executed
this Agreement as of the day and year first above written.

                                                                                                   
BROWN SHOE COMPANY, INC.

                                                                                                   
By: /s/ Ronald A. Fromm

                                                                                                   
EMPLOYEE
 
 
 

                                                                                                   
By: /s/ Joseph W. Wood Joseph W. Wood


--------------------------------------------------------------------------------


 

Exhibit A

RELEASE





                    RELEASE (the "Release") dated _____________ between Joseph
W. Wood ("Employee") and Brown Shoe Company, Inc., a New York corporation (as
further defined in Section 13 of the Severance Agreement, the "Company").

                    WHEREAS, the Company and Employee are parties to a Severance
Agreement dated January ____, 2002 (the "Severance Agreement"), which provides
certain protection to Employee during management transition and thereafter and
in the event there is any change in corporate structure which results in a
change in control of the Company.

                    WHEREAS, the execution of this Release is a condition
precedent to, and material inducement to, the Company's provision of certain
benefits under the Severance Agreement;

                    NOW, THEREFORE, the parties hereto agree as follows:

                    1. Mutual Promises. The Company undertakes the obligations
contained in the Severance Agreement, which are in addition to any compensation
to which Employee might otherwise be entitled, in exchange for Employee's
promises and obligations contained herein. The Company's obligations are
undertaken in lieu of any other severance benefits.

                    2. Release of Claims; Agreement Not to File Suit.
            a. Employee, for and on behalf of himself and his heirs,
beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, agrees to, and does, remise,
release and forever discharge the Company and its subsidiaries and affiliates,
each of their shareholders, directors, officers, employees, agents and
representatives, and its successors and assigns (collectively, the "Company
Released Persons"), from any and all matters, claims, demands, damages, causes
of action, debts, liabilities, controversies, judgments and suits of every kind
and nature whatsoever, foreseen or unforeseen, known or unknown, which have
arisen or could arise from matters which occurred prior to the date of this
Release, which matters include without limitation: (i) the matters covered by
the Severance Agreement and this Release, (ii) Employee's employment, and/or
termination from employment with the Company, and (iii) any claims which might
otherwise arise in the future as a result of arrangements or agreements in
effect as of the date of this Release or the continuance of such arrangements
and agreements ; provided, however, that this Section 2a shall not apply to any
claims to the payments and benefits specifically provided for in the Severance
Agreement or, subject to the terms of the Severance Agreement, the payments or
benefits to which Employee, by reason of the termination of his employment, may
be entitled under any employee benefit plan (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974) other than a severance pay
plan.

            b. Employee, for and on behalf of himself and his heirs,
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, agrees that he will not file or
otherwise submit any charge, claim, complaint, or action to any agency, court,
organization, or judicial forum (nor will Employee permit any person, group of
persons, or organization to take such action on his behalf) against any Company
Released Person arising out of any actions or non-actions on the part of any
Company Released Person arising before the date of this Release or any action
taken after the date of this Release pursuant to the Severance Arrangement.
Employee further agrees that in the event that any person or entity should bring
such a charge, claim, complaint, or action on his behalf, he hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.

            c. The charges, claims, complaints, matters, demands, damages, and
causes of action referenced in Sections 2(a) and 2(b) include, but are not
limited to: (i) any breach of an actual or implied contract of employment
between Employee and any Company Released Person, (ii) any claim of unjust,
wrongful, or tortuous discharge (including any claim of fraud, negligence,
retaliation for whistleblowing, or intentional infliction of emotional
distress), (iii) any claim of defamation or other common law action, or (iv) any
claims of violations arising under the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §621
et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.,
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. §701 et seq., or of the
Missouri Human Rights Act, §213.000 R.S. Mo. et seq., the Missouri Service
Letter Statute, §209.140 R.S. Mo., the Wisconsin Fair Employment Act (WFEA),
Wis. Stat. §§111.31-111.395, or any other relevant federal, state, or local
statutes or ordinances, or any claims for pay, vacation pay, insurance, or
welfare benefits or any other benefits of employment with any Company Released
Person arising from events occurring prior to the date of this Release other
than those payments and benefits specifically provided herein.

            d. This Release shall not affect Employee's right to any
governmental benefits payable under any Social Security or Worker's Compensation
law now or in the future.

                    3. Release of Benefit Claims. Employee, for and on behalf of
himself and his heirs, beneficiaries, executors, administrators, successors,
assigns and anyone claiming through or under any of the foregoing, further
releases and waives any claims for pay, vacation pay, insurance or welfare
benefits or any other benefits of employment with any Company Released Person
arising from events occurring prior to the date of this Release other than
claims to the payments and benefits specifically provided for in the Severance
Agreement.

                    4. Revocation Period; Knowing and Voluntary Agreement.
            a. Employee acknowledges that he has been given a period of at least
forty-five (45) days to consider whether or not to accept this Agreement.
Furthermore, Employee may revoke this Agreement for seven (7) days following its
execution.

            b. Employee represents, declares and agrees that he voluntarily
accepts the payments described above for the purposes of making a full and final
compromise, adjustment and settlement of all potential claims hereinabove
described. Employee hereby acknowledges that he has been advised of the
opportunity to consult an attorney and that he understands the Release and the
effect of signing the Release.

                    5. Severability. If any provision of this Release or the
application thereof to any person or circumstance shall to any extent be held to
be invalid or unenforceable, the remainder of this Release and the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each provision
of this Release shall be valid and enforceable to the fullest extent permitted
by law.

                    6. Headings. The headings in this Release are inserted for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Release.

                    7. Counterparts. This Release may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                    8. Entire Agreement. This Release and Related Severance
Agreement constitutes the entire agreement of the parties in this matter and
shall supersede any other agreement between the parties, oral or written,
concerning the same subject matter.

                    9. Governing Law. This Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Missouri,
without reference to the conflict of laws of such State.

                    IN WITNESS WHEREOF, Employee and the Company have executed
this Release as of the day and year first above written.

                                                                                                   
BROWN SHOE COMPANY, INC.

                                                                                                   
By:___________________________________

                                                                                                   
EMPLOYEE

                                                                                                   
By:___________________________________
                                                                                                                           
Joseph W. Wood